Appellate Case: 20-5092    Document: 010110611824   Date Filed: 11/30/2021   Page: 1
                                                                 FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                  TENTH CIRCUIT                   November 30, 2021

                                                                 Christopher M. Wolpert
                                                                     Clerk of Court

   ROBERT FERRELL,

         Plaintiff - Appellee,

   v.                                                    No. 20-5092
                                              (D.C. No. 19-CV-00610-GKF-JFJ)
                                                         (N.D. Okla.)
   CYPRESS ENVIRONMENTAL
   MANAGEMENT-TIR, LLC,

         Intervenor Defendant - Appellant,

   and

   SEMGROUP CORPORATION,

         Defendant.
   _________________________

   ROBERT FERRELL, individually and for
   others similarly situated,

         Plaintiff - Appellee,
                                                         No. 20-5093
   v.
                                              (D.C. No. 19-CV-00610-GKF-JFJ)
   SEMGROUP CORPORATION,                                 (N.D. Okla.)

         Defendant - Appellant,

   and

   CYPRESS ENVIRONMENTAL
   MANAGEMENT- TIR, LLC,
Appellate Case: 20-5092       Document: 010110611824        Date Filed: 11/30/2021      Page: 2



          Intervenor Defendant.

                                ORDER AND JUDGMENT*


 Before HOLMES, BALDOCK and MATHESON, Circuit Judges.


        Defendants SemGroup Corporation (“SemGroup”) and Cypress Environmental

 Management-TIR, LLC (“Cypress”) appeal the district court’s order denying their motions

 to compel arbitration. Exercising jurisdiction under 28 U.S.C. § 1291 and 9 U.S.C.

 § 16(a)(1)(B), we reverse.

                                               I.

        SemGroup is a midstream energy company that transports oil and natural gas

 through a network of pipelines. SemGroup hires various service companies to construct

 and maintain its pipelines, and contracted one such company, Quantas Pipeline Services

 (“QPS”), to inspect some of its pipelines. In turn, QPS subcontracted Cypress to fulfill

 those obligations. Robert Ferrell worked as a Chief Inspector for Cypress and was assigned

 to perform inspections on one of SemGroup’s pipelines from June 2016 to June 2017.

 Ferrell entered into an employment agreement with Cypress. Ferrell’s agreement with

 Cypress included an arbitration clause stating:

        The parties agree that any dispute, controversy or claim arising out of or
        related to in any way to the parties’ employment relationship or termination

        * This order and judgment is not binding precedent, except under the doctrines of
 law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                               2
Appellate Case: 20-5092      Document: 010110611824           Date Filed: 11/30/2021       Page: 3



        of that relationship, including this Employment Agreement or any breach of
        this agreement, shall be submitted to and decided by binding arbitration in
        Tulsa, Tulsa County, Oklahoma. Arbitration shall be administered under the
        laws of the American Arbitration Association in accordance with American
        Arbitration Association Employment Arbitration Rules and Mediation
        Procedures in effect at the time the arbitration is commenced.

 The agreement further precluded class actions before a court or an arbitral proceeding.

        Nonetheless, in November 2019, Ferrell filed a putative collective action against

 SemGroup, seeking unpaid overtime wages under the Fair Labor Standards Act, 29 U.S.C.

 § 216(b). SemGroup answered Ferrell’s complaint and moved to dismiss and compel

 arbitration under a theory of equitable estoppel. That theory allows a court to estop a

 plaintiff from avoiding arbitration if (1) “the dispute arises out of or relates to the agreement

 containing the arbitration clause,” B.A.P., L.L.P. v. Pearman, 250 P.3d 332, 337 (Okla.

 Civ. App. 2011), or (2) the plaintiff alleges “substantially interdependent and concerted

 misconduct by both the nonsignatory and another signatory.” Cinocca v. Orcrist, Inc., 60

 P.3d 1072, 1074 (Okla. Civ. App. 2002) (citing MS Dealer Serv. Corp. v. Franklin, 177

 F.3d 942 (11th Cir. 1999)). SemGroup argued both prongs counseled in favor of estopping

 Ferrell from avoiding arbitration and that he should be compelled to arbitrate the claims

 against it pursuant to the arbitration provision in his contract with Cypress. Before the

 district court ruled on SemGroup’s motion, however, Cypress moved to intervene as a

 matter of right pursuant to Fed. R. Civ. P. 24(a). The district court concluded intervention

 was justified and granted Cypress’s motion because it found that Cypress and SemGroup

 might be joint and severally liable as joint employers under the FLSA.

                                                3
Appellate Case: 20-5092     Document: 010110611824          Date Filed: 11/30/2021     Page: 4



        Cypress then filed its own motion to compel arbitration, which SemGroup joined.

 Cypress and SemGroup’s joint motion asserted two theories in support of compelling

 arbitration. First, they argued the delegation clause in Ferrell’s employment agreement

 required threshold questions of arbitrability—including whether claims against non-

 signatories such as SemGroup fell within the scope of the agreement—be decided by the

 arbitrator. Second, they reasserted the claim that Ferrell was estopped from avoiding

 arbitration under a theory of equitable estoppel.

        In a memorandum opinion and order, the district court denied both SemGroup’s

 individual motion and Cypress and SemGroup’s joint motion to compel arbitration. The

 district court rejected Cypress and SemGroup’s delegation argument, relying on one of our

 previous opinions, Belnap v. Iasis Healthcare, 844 F.3d 1272 (10th Cir. 2017), to state that

 “the court, not an arbitrator, must look to relevant state law.” Ferrell v. SemGroup Corp.,

 485 F. Supp. 3d 1334, 1340 (N.D. Okla. 2020). The district court proceeded to analyze

 Cypress and SemGroup’s estoppel claims. In doing so, it applied the two prongs of

 equitable estoppel, but reasoned that neither justified estopping Ferrell. On appeal, Cypress

 and SemGroup renew the arguments made in their joint motion before the district court.

                                              II.

        The Court reviews de novo a district court’s decision to deny a motion to compel

 arbitration. Reeves v. Enter. Prod. Partners, LP, —F.4th—, 2021 WL 5183636, at *2 (10th

 Cir. Nov. 9, 2021); Avendon Eng’g, Inc. v. Seatex, 126 F.3d 1279, 1283 (10th Cir. 1997);

 Gibson v. Wal-Mart Stores, Inc., 181 F.3d 1163, 1166 (10th Cir. 1999). The parties dispute
                                              4
Appellate Case: 20-5092      Document: 010110611824           Date Filed: 11/30/2021       Page: 5



 the standard of review governing a district court’s decision to deny a motion to compel

 based upon a theory of equitable estoppel. Ferrell argues the Court should review the

 district court’s order for abuse of discretion, whereas Cypress and SemGroup assert we

 should review the order de novo.       We need not agonize over this decision because our

 recent opinion in Reeves disposes of the issue. Decisions about the applicability of

 equitable estoppel in the arbitration context raise “at least mixed questions of law and fact.”

 Reeves, 2021 WL 5183636, at *2 (quoting Donaldson Co. v. Burroughs Diesel, Inc., 581

 F.3d 726, 731 (8th Cir. 2009)). Accordingly, we review the district court’s decision de

 novo. Id.




                                               III.

        As a threshold matter, the Court notes that the foundation of the district court’s

 arbitrability analysis is incorrect because it misinterpreted our Belnap opinion. The district

 court stated, “to determine whether a nonsignatory to an arbitration agreement can compel

 arbitration of claims against it, the court, not an arbitrator, must look to relevant state law,”

 and relied on Belnap as support. Ferrell, 485 F. Supp. 3d at 1340 (emphasis added). In

 ruling that the court had to decide whether a nonsignatory could compel arbitration under

 the agreement rather than the arbitrator, the district court necessarily answered the question

 of whether the agreement delegated that responsibility to the arbitrator. Although we

 addressed the applicability of Utah law to the question of whether a nonsignatory could
                                                5
Appellate Case: 20-5092      Document: 010110611824        Date Filed: 11/30/2021     Page: 6



 compel arbitration in Belnap, we expressly declined to consider the question of whether

 responsibility for making that determination had been delegated to the arbitrator because

 the parties had waived that argument. See Belnap, 844 F.3d at 1293 n.16. That was not

 the case before the district court as Cypress and SemGroup both argued the delegation

 clause should operate to send threshold questions of arbitrability to the arbitrator. The

 district court therefore misapplied Belnap.

        Nevertheless, we similarly needn’t reach the question of whether or under what

 circumstances delegation clauses encompass threshold issues of nonsignatory claims. Our

 recent decision in Reeves allows us to provide more complete relief through equitable

 estoppel than determining the delegation clause’s applicability to SemGroup would.1 We

 therefore decline to address the latter question here.

                                               IV.

        Proceeding to the question of whether Ferrell should be estopped from avoiding

 arbitration, we look to the binding precedent of our Circuit for guidance. See, e.g., In re

 Smith, 10 F.3d 723, 724 (10th Cir. 1993) (“We are bound by the precedent of prior panels

 absent en banc reconsideration or a superseding contrary decision by the Supreme Court.”

 (citation omitted)); Haynes v. Williams, 88 F.3d 898, 900 n.4 (10th Cir. 1996) (same). We

 note that this case bears remarkable similarity to our recent decision in Reeves. In fact,


 1
   If we resolved the case on the delegation clause, the arbitrator would still have to
 determine that the dispute fell within the scope of its provisions. By applying equitable
 estoppel, however, we can resolve the dispute definitively and send it to the arbitrator for
 resolution on the merits.
                                               6
Appellate Case: 20-5092       Document: 010110611824      Date Filed: 11/30/2021     Page: 7



 Reeves involved an employee of Cypress, who, along with an employee of another service

 provider, asserted FLSA claims against the customer they had been assigned to perform

 work. See 2021 WL 5183636, at *1. Like Ferrell, the Plaintiff in Reeves artfully pleaded

 around the arbitration clause in his contract by only asserting claims against the customer

 he had been assigned to. See id. The customer filed motions to compel arbitration based

 on the same “concerted misconduct estoppel” we consider here. Id. at *2. The district

 court, however, denied those motions because the Oklahoma Supreme Court had not

 adopted “concerted misconduct estoppel.” Id. Thus, Reeves’s posture was almost identical

 to the case we consider here, except that Cypress, Plaintiff’s employer, has successfully

 intervened in the lawsuit.

        Reeves undoubtedly controls our analysis because it squarely addressed the same

 question presently before us—whether the Oklahoma Supreme Court would adopt

 “concerted misconduct estoppel.” Id. at *3. Relying on decisions from the Oklahoma

 Court of Civil Appeals, we concluded there was enough support from Oklahoma’s case

 law to hold that the Oklahoma Supreme Court would recognize “concerted misconduct

 estoppel.”2 Id. at *3–4.


 2
   Ferrell, however, disagrees with our conclusion and points us to supplemental authority
 from the Oklahoma Supreme Court, which he believes undermines the idea that Oklahoma
 would adopt this theory of estoppel. We do not share Ferrell’s assessment. The case Ferrell
 cites, State ex rel. Hunter v. Johnson & Johnson, —P.3d—, 2021 WL 5191372 (Okla. Nov.
 9, 2021), is markedly different from the one before us. In Hunter, the Oklahoma Supreme
 Court addressed the question of “whether the conduct of an opioid manufacturer in
 marketing and selling its products constituted a public nuisance.” Id. at *1. Because of
                                                                             Continued . . .
                                             7
Appellate Case: 20-5092      Document: 010110611824          Date Filed: 11/30/2021      Page: 8



         We further noted that only the second prong, which applies equitable estoppel

 “when the signatory raises allegations of substantially interdependent and concerted

 misconduct by both the nonsignatory and one or more of the signatories to the contract,”

 applied to the case. Id. at *4. Analyzing that prong, we held that “Reeves’s claims against

 Enterprise are ‘clearly relate[d]’ to his employment agreement and ‘substantially

 intertwined’ with Cypress’s conduct because it involve[d] the income he expected to

 receive from Cypress during his employment.” Id. at *6 (citation omitted). We also stated

 in relevant part:

        The alleged “misconduct” in this case is the fact Enterprise did not pay
        Reeves overtime wages. Cypress was the one who paid Reeves's salary and
        sent him records of his pay stubs. The same is true for King and Kestrel.
        Given that Cypress was the one who actually paid Reeves a flat day rate, the
        allegations of misconduct against the nonsignatory and the signatory are
        substantially interdependent. This litigation will require Cypress and Kestrel
        to become involved and “in essence” make them parties.

 Id. at *4 (citation omitted). Thus, we concluded that “[w]hile Reeves may have carefully

 left out any claims against Cypress in his pleading, his claims are ‘inherently inseparable’




 Hunter’s specific focus on public nuisance under Oklahoma law, we do not believe it can
 be appropriately read as rejecting the adoption of any equitable doctrine thus far
 unrecognized by the Oklahoma Supreme Court. Absent a decision from the Oklahoma
 Supreme Court that either clearly declines to adopt “concerted misconduct estoppel” or
 otherwise directly undermines Reeves’s reasoning, we are bound to apply the precedent of
 this Court. See Wankier v. Crown Equip. Corp., 353 F.3d 862, 866 (10th Cir. 2003)
 (“[W]hen a panel of this Court has rendered a decision interpreting state law, that
 interpretation is binding . . . on subsequent panels of this Court, unless an intervening
 decision of the state’s highest court has resolved the issue.” (citation omitted)); Nat’l Union
 Fire Ins. Co. of Pittsburgh v. Dish Network, LLC, —F.4th—, 2021 WL 5066571, at *5
 (10th Cir. 2021) (same).
                                               8
Appellate Case: 20-5092     Document: 010110611824         Date Filed: 11/30/2021      Page: 9



 and integrally related from his relationship, employment, and agreement with Cypress.”

 Id. at *5 (citation omitted). Accordingly, we estopped Reeves from avoiding arbitration.

        Applying these principles to the facts before us, the case for estopping Ferrell from

 avoiding arbitration is even clearer than it was in Reeves. As a threshold matter, Reeves

 found estoppel appropriate in a case where the Plaintiff’s employer was not party to the

 suit. Here, Cypress is a party to the suit, having intervened based on potential joint and

 several liability with SemGroup. Ferrell’s case, then, is precisely the type of lawsuit that

 “concerted misconduct estoppel” was designed to address.

        At bottom, we find the application of “concerted misconduct estoppel” appropriate

 for two reasons.    First, Ferrell’s claims against SemGroup unquestionably comprise

 “substantially interdependent and concerted misconduct” with Cypress. See Cinocca, 60

 P.3d at 1074. Cypress employed Ferrell, paid his wages, and withheld his taxes. Ferrell

 only performed work for SemGroup by virtue of his employment with Cypress. Given

 these facts, any FLSA violations committed by SemGroup, a nonsignatory to Ferrell’s

 employment agreement, are inherently “interdependent” on the alleged misconduct of

 Cypress, a signatory to Ferrell’s employment agreement. In this sense, Ferrell’s case is

 analogous to the Oklahoma Court of Civil Appeals’ decisions adopting this form of

 estoppel. See, e.g., id. at 1074–75 (holding that a dispute with a non-signatory was

 “inherently inseparable” from, and “intertwined” with, claims against a signatory).

        Second, as we emphasized in Reeves, estoppel is an equitable doctrine. As such

 our analysis is necessarily driven by considerations of fairness. See Reeves, 2021 WL
                                              9
Appellate Case: 20-5092     Document: 010110611824         Date Filed: 11/30/2021      Page: 10



  5183636, at *4; Grigson v. Creative Artists Agency L.L.C., 210 F.3d 524, 528 (5th Cir.

  2000) (“The linchpin of equitable estoppel is equity—fairness.”). It is clear to us that

  Ferrell is employing the same tactics we rejected in Reeves. By bringing FLSA claims

  against SemGroup, Ferrell is trying to use his contract with Cypress to his advantage when

  it suits him and disavow it when it does not. After all, Ferrell would not have performed

  work for SemGroup, much less had any grounds for asserting FLSA claims against it, were

  it not for his employment agreement with Cypress. Ferrell’s attempt to avoid the arbitration

  provision he agreed to in his contract with Cypress through artful pleading is the epitome

  of a party “playing fast and loose with the courts.” See In re Coastal Plains Inc., 179 F.3d

  197, 205 (5th Cir. 1999); Reeves, 2021 WL 5183636, at *5 (same). We conclude the

  appropriate course of action is to require Ferrell to honor the contract he agreed to.

  Accordingly, we hold that Ferrell should be estopped from avoiding arbitration and the

  entirety of his claim should be adjudicated by an arbitrator in accordance with his

  agreement with Cypress.

                                              V.

         For the foregoing reasons, we REVERSE the district court’s order denying

  SemGroup and Cypress’s joint motion to compel arbitration. We hereby REMAND this




                                              10
Appellate Case: 20-5092     Document: 010110611824          Date Filed: 11/30/2021     Page: 11



  case to the district court for proceedings not inconsistent with this order and judgment.


                                                          Entered for the Court



                                                          Bobby R. Baldock
                                                          Circuit Judge




                                               11